DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed after final on January 26, 2022.  The amendments made after final have been entered. 
Claims 1, 4-6, 10-11, and 17 are currently pending.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 2, 2019.

Withdrawn Rejections
3. 	The rejection made under 35 USC 112(b) in the Office Action of September 29, 2021 is withdrawn in view of the cancelation of claims 16 and 18. 
 The rejection made under 35 USC 112(a)(written description) in the Office Action of September 29, 2021 is withdrawn in view of the amendment made to claim 1 and the cancelation of claims 16 and 18. 
The rejection made under 35 USC 112(a)(enablement) in the Office Action of September 29, 2021 is withdrawn in view of the cancelation of claims 16 and 18. 

EXAMINER’S AMENDMENT
4.	An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on February 8, 2022, Maria Laccotripe Zacharakis requested an extension of time for 2 MONTH(S) and authorized the Director to charge Deposit Account No. 50-4876 the required fee of $ 320 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	The application has been amended as follows: 
Cancel Claim 11.

6.	The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest treating a subject that has a tumor initiating cell that expresses MAT2A, CD166, SHMT2, and MTAP with an inhibitor of MAT2A.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634